Citation Nr: 0600692	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a previously denied 
claim for service connection for PTSD.

In March 2003, the Board granted reopening of the claim.  In 
August 2003, the Board remanded the reopened claim for the 
development of additional evidence.  After actions were taken 
to develop evidence, the case was returned to the Board for 
review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was not treated during service for PTSD or 
any mental disorder.

3.  The veteran has been diagnosed with PTSD.

4.  The veteran served in Vietnam in 1969 and 1970, primarily 
handling cargo.

5.  The veteran has not been shown to have engaged in combat 
with the enemy during his service in Vietnam.

6.  None of the veteran's reported traumatic experiences in 
Vietnam has been corroborated by military records; and there 
is insufficient information about those events to seek 
corroborating military records.




CONCLUSION OF LAW

The veteran's PTSD has not been shown to have been incurred 
in service or as a result of events during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in December 
2002 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has taken all practical steps to secure all available 
pertinent evidence.  In the August 2003 remand, the Board 
indicated that the veteran should be asked to identify the 
providers of any PTSD treatment he had received since August 
2000, and to provide details and identifying information 
about traumatic events, or stressors, he experienced during 
service.  The Board indicated that military records should be 
searched for corroboration of the stressors the veteran 
identified, and that the veteran should undergo a VA 
psychiatric examination, to include a professional opinion as 
to the likelihood that the veteran has PTSD as a result of 
experiences during service.

VA sent letters to the veteran in June 2003, December 2003, 
and August 2004, requesting the information about treatment 
and stressors.  The veteran did not reply to those letters or 
provide any information.  Without information from the 
veteran, VA cannot pursue verification of the veteran's 
stressors.  Without verification of stressors, an examining 
psychiatrist would not have an adequate basis to form an 
opinion regarding any connection between PTSD and service.  
Thus, without more information from the veteran, no further 
development is practical.  The Board will review the claim 
based on the evidence that is presently assembled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the December 2002 VCAA letter after 
the adverse rating decision of December 2000.  VA followed 
proper procedures, however, in subsequent actions.  The Board 
remanded the case in August 2003, and the December 2002 VCAA 
letter constitutes the required notice.  The veteran has had 
a meaningful opportunity to participate in the processing of 
his claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.



Service Connection for PTSD

The veteran contends that he has PTSD as a result of 
traumatic experiences during his service in Vietnam.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, then, in the absence of 
clear and convincing evidence to the contrary, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran's service records indicate that he served in 
Vietnam from March 1969 to March 1970.  His Vietnam service 
was with a transportation company, and his principal duties 
were as a longshoreman and cargo handler.  He was not awarded 
any medals or citations associated with combat duty.  His 
service medical records do not show any complaints or 
findings of psychological or emotional problems during 
service.

The veteran has not reported having had any mental health 
treatment prior to 1997.  In October 1997, he sought 
outpatient mental health treatment at a VA facility.  He 
indicated that he was having flashbacks, and that his wife 
said that he had been hitting her in his sleep.  On initial 
assessment, the veteran indicated that he did not remember 
re-experiencing events in Vietnam, but that he had very 
agitated sleep, and had attacked his wife in his sleep, 
several times severely enough to injure her.  He reported 
feeling restless and anxious when exposed to people or 
conditions that reminded him of Vietnam.  He related having 
depressed moods, and having episodes of verbal anger toward 
his wife and at work.  He reported daily alcohol use with 
heavier drinking on nights preceding days off of work.  The 
examiner listed provisional diagnostic impressions of alcohol 
dependence, rule out alcohol-induced sleep disorder, rule out 
dysthymic disorder, rule out PTSD.

Medical records reflect that the veteran continued in VA 
outpatient mental health treatment, and was enrolled in a 
PTSD clinic.  Treatment included psychiatric medication.  
Treatment notes from 1998 indicate that PTSD had been 
diagnosed in 1997, and treatment notes through 1999 show an 
ongoing diagnosis of PTSD.

The veteran has submitted records of emergency room visits by 
his wife in 1996 for injuries from assaults.  In a 1998 
statement, the veteran's wife reported that, in his sleep, 
the veteran cried out, spoke of danger, and physically 
attacked her.  She indicated that during waking hours he had 
sudden unprovoked verbal rages, without physical attacks, 
against his family members and others.  The veteran's two 
stepdaughters submitted statements noting the veteran's quick 
temper, verbal outbursts, and physical injury of their 
mother.  The veteran also submitted a police report of an 
incident in August 2000 in which he committed violence 
against his wife.

In an April 2000 statement, the veteran wrote that he had 
felt constantly in danger during his service in Vietnam.  He 
reported having had many combat experiences, including being 
in numerous firefights.  He stated that he saw many 
servicemen and civilians wounded and killed.  He stated that 
in Vietnam he was assigned to move and guard cargo, including 
guns and bombs, by truck and by boat.  He reported that his 
unit was attached to an infantry unit, and that his area 
received mortar attacks and constant weapons fire.  He 
indicated that they were constantly under attack from the 
enemy as they moved bombs and other cargo by gunboat.  He 
reported an incident in which he was surrounded by civilians 
in a village, and had to fight his way out.  

The veteran wrote that after his return from service in 1970, 
his wife had told him that he lashed out violently while 
sleeping.  He stated that he noticed changes in his behavior 
at work beginning in 1972.  He reported that he was presently 
on medication for PTSD symptoms including nightmares and 
sleep disorders.  He indicated that he attacked his wife in 
his sleep.  He reported that he lost his temper and behaved 
irrationally with family members and co-workers, and that 
this behavior had harmed his family relationships and put his 
job in jeopardy.  He stated that he avoided socializing for 
fear that he would have angry outbursts at people.

In September 2000, the veteran's work supervisor wrote that 
he had given the veteran verbal and written warnings on a 
number of occasions in 1997 following rude behavior toward 
others at work.  The supervisor indicated that he had moved 
the veteran to duties that involved very little contact with 
others.

There is medical evidence diagnosing the veteran with PTSD.  
The initial assessment in 1997 did not list a clear diagnosis 
of PTSD.  A PTSD diagnosis was repeatedly listed, however, in 
ongoing treatment notes in 1998 and 1999.  The listing of the 
PTSD diagnosis in those treatment notes is sufficient to find 
that the veteran has been diagnosed with PTSD.

When the veteran sought VA mental treatment in 1997, he 
indicated that he had served in Vietnam.  VA treatment notes 
do not mention specific stressful events reported by the 
veteran.  An association between the veteran's Vietnam 
experiences and post-service PTSD can be inferred, but in the 
treatment notes the practitioners do not explicitly state 
such a connection.

According to service records and the veteran's accounts, his 
duties while in Vietnam involved the handling and movement of 
cargo.  The veteran has reported combat experiences 
associated with those duties, particularly being under fire 
while guarding and transporting cargo.  The veteran was not 
assigned to engage in combat with the enemy, and his reports 
of being under fire are not sufficient to establish that he 
engaged in combat.  As he is not found to have engaged in 
combat with the enemy, his reported stressors must be 
corroborated by military records.  His accounts of the events 
are not sufficient to establish that they occurred.

The veteran has reported traumatic experiences in Vietnam in 
general terms, such as seeing men wounded and killed, without 
providing identifying details about specific events.  As 
noted above, VA has requested from the veteran identifying 
information about his traumatic experiences, such as dates, 
locations, and names of servicemembers wounded or killed, so 
that VA could seek corroboration through military records of 
one or more of the reported stressors.  The veteran has not 
provided such information.  Without the necessary 
information, VA has not asked military archivists to seek 
corroborating records.  Therefore, there is no supporting 
evidence of the occurrence of any stressor reported by the 
veteran.  In the absence of such evidence, the Board must 
deny the claim service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


